Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 7, 2015

                                     No. 04-14-00903-CV

                              LIGHTNING OIL COMPANY,
                                      Appellant

                                              v.

           ANADARKO E&P ONSHORE LLC fka Anadarko E&P Company, LP,
                              Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-01-12171-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice- not participating
              Jason Pulliam, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court